Case 1:16-cv-O4922-.]GK Document 105 Filed 11/26/18 Page 1 of 2

LAW OFFICE OF WILLIAM COUDERT RAND
SOIFifth Avenue, 15th Floor
New York, New York 10017
Phone: (212) 286-1425; Fax: (646) 688~3078
Email: Wcrand@wcrand.com

 

 

  
 
    

 

November 26, 2018
VIA EMAIL
Joshua Bussen@nvsd.uscourts.gov
Hon. John G. Koeltl USDS SDNY xi " il l
United States District Judge DOCULAEN!I‘

Daniel Patricl< Moynihan
United States Courthouse ELECTRONICALLY FILED
500 Peari St., Courtroom: 123 _DOC #‘
New York, NY 10007-1312 ' D-ATE thED:
Chambers Phone: (212) 805~0222 . _ ,
Deputy Phone: (212) 805-0107

 

 

 

 

 

Re: ALLISON HYPOLITE et al. v. HOME HEALTH CARE SERVICES OF
NEW YORK INC. et al., 16 Civ. 4922 (JGK)(JLC)

Dear Judge Koeitl:

This firm represents the Plaintifi` in the above referenced Faii' Labor Standards Act
(“FLSA”) putative class and collective action. l am Writing in response to your request for the
total number of hours spent on the case to date, together with counsei’s usual billing rate.

The total number of hours spent on this case to date is 502.1 hours. This number is
equal to the 624.1 total hours listed on the time records attached as Exhibit C to the Rand
Declaration minus the 125 hours of estimated future hours listed on Exhibit C, plus the 3 hours
spent since the Declaration preparing for the settlement hearing and speaking With the client.

l\/iy usual billing rate is $450 per hour, but my usual billing rate for large, complex
cases is $550 per hour. The rate to be applied to calculate a lodestar is a rate “in line With
prevailing [rates] in the community for similar services by lawyers of reasonable comparable
skill, expertise and reputation.” Blurn v. Stenson, 465 U.S. 886, 895 n.ll (1984). Here I believe
that $550 is the prevailing rate in the community for similar services by lawyers of reasonably
comparable skill, expertise and reputation See Brief in Support of Final Approval at pp. 12-13.

Respectfully,
s/William C. Rand

William C. Rand, Esq.

 

 

Case 1:16-cv-O4922-.]GK Document 105 Filed 11/26/18 Page 2 of 2

cc: Defense Counsel via Email
Robert J. Fluskey

HODGSON RUSS LLP

140 Pearl Street

Buffaio, NY 14202

Email: RFluskey@hodgsonruss.com

 

